     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 1 of 36

 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    RALPH COLEMAN, et al.,                             No. 2:90-cv-0520 KJM DB P
11                        Plaintiffs,
12              v.
13    GAVIN NEWSOM, et al.,                              ORDER
14                        Defendants.
15

16

17                   In an order filed July 12, 2018, this court directed the Special Master to begin

18   recommending “specific benchmarks that, when met, signal constitutional compliance” and to

19   “include, as appropriate, specific recommended compliance percentage requirements for each

20   benchmark,” starting with the Twenty-Eighth Round Monitoring Report. July 12, 2018 Order,

21   ECF No. 5852 at 3.1 Subsequently, the court signaled it was “contemplating setting its own

22   process for establishing benchmarks.” March 17, 2020 Order, ECF No. 6509, at 2. The court

23   discussed its proposed process with the parties at the second quarterly status conference for this

24   year, held on July 17, 2020. See Reporter’s Transcript of Proceedings (July 17 RT), ECF No.

25   6781, at 11-16. Specifically, the court proposed directing the parties to address why the

26
            1
              References to page numbers in documents filed in the Court’s Electronic Case Filing
27   System (ECF) are to the page numbers assigned by ECF and located in the upper right hand
     corner of the page.
28
                                                        1
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 2 of 36

 1   “benchmarks” the Special Master has in fact been using for years in his monitoring should not be
 2   confirmed by the court. Id. at 11. Defendants proposed an alternative, namely, that within one
 3   hundred twenty days they propose benchmarks to the Special Master and the plaintiffs to start the
 4   discussion. Id. at 13. Plaintiffs opposed the defense proposal as a “delaying tactic.” Id. at 15.
 5   The defendants demurred, and the court accepted in good faith defendants’ representation that
 6   their proposal was not made for purposes of delay, id. at 16, noting their agreement to wait for the
 7   court’s clarification. As explained below, the court now confirms the framework developed over
 8   the past twenty-five years for the requirements defendants must satisfy to achieve compliance
 9   with the Constitution and against which their progress toward constitutional compliance is being
10   measured. In the context of that framework, the court also clarifies the proper role of
11   “benchmarks” going forward. The court also directs the parties to file briefing addressed to
12   certain discreet matters.
13   I.     DEVELOPMENT OF REMEDIAL FRAMEWORK
14                  Eighth Amendment Violations
15                  As the court explained in 2013, “[t]he Eighth Amendment violations in this case
16   predate 1994, when they were found by the magistrate judge after a lengthy trial.” February 28,
17   2013 Order, ECF No. 4361, at 3. More recently, approximately one year ago, the court again
18   reviewed the district court’s 1995 order confirming those findings and calling out twelve areas of
19   deficiency after consideration of numerous defense objections:
20                  To review again, in 1995 the court found defendants in violation of
                    their Eighth Amendment duty to provide California’s seriously
21                  mentally ill prison inmates with access to adequate mental health
                    care. Coleman v. Wilson, 912 F.Supp. 1282. Specifically, the court
22                  found (1) defendants lacked “a systematic program for screening and
                    evaluating inmates for mental illness,” id. at 1305; (2) California’s
23                  prison system was “significantly and chronically understaffed in the
                    area of mental health care services ”and defendants did “not have
24                  sufficient staff to treat large numbers of mentally ill inmates” in
                    prison, id. at 1307; (3) defendants had no quality assurance program
25                  to ensure competence of staff, id. at 1308; (4) there were significant
                    delays in access to mental health care throughout the system that
26                  “result[ed] in exacerbation of illness and patient suffering,” id. at
                    1309; (5) “‘defendants' supervision of the use of medication [was]
27                  completely inadequate; prescriptions [were] not timely refilled, there
                    [was] no adequate system to prevent hoarding of medication, there
28                  [was] no adequate system to ensure continuity of medication,
                                                        2
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 3 of 36

 1                  inmates on psychotropic medication [were] not adequately
                    monitored, and . . . some very useful medications [were] not available
 2                  because there is not enough staff to do necessary post-medication
                    monitoring,’” id. (quoting June 6, 1994 Findings and
 3                  Recommendations at 50); (6) several deficiencies in the availability
                    and utilization of involuntary medication, id. at 1311-13; (7) the
 4                  absence of any adequate systemwide procedures for use of
                    mechanical restraints on seriously mentally disordered inmates, id.
 5                  at 1313-14; (8) an “‘extremely deficient’” medical records system,
                    id. at 1314 (quoting Findings and Recommendations at 61);
 6                  (9) inadequate implementation of defendants’ suicide prevention
                    program, id. at 1315; (10) inadequate training of custodial staff “in
 7                  the identification of signs and symptoms of mental illness,” id. at
                    1320; (11) placement of seriously mentally ill inmates in
 8                  administrative segregation and segregated housing units “without
                    any evaluation of their mental status” and without access to
 9                  necessary mental health care while housed in such units, id.; and
                    (12) use of tasers and 37mm guns against class members without
10                  considering whether the behavior leading to use of the weapon was
                    caused by mental illness, or the impact of such weapon’s use on that
11                  illness, id. at 1321.
12   July 9, 2019 Order, ECF No. 6214, at 5-6. In late 1995, the court appointed a Special Master to

13   “monitor compliance with the court-ordered injunctive relief,” Coleman v. Wilson, 912 F. Supp.

14   1282, 1324 (E.D. Cal. 1995); see ECF Nos. 639 (Order Appointing Special Master), 640 (Order

15   of Reference setting out powers and duties of Special Master); see also ECF No. 6214 at 6 (“To

16   remedy these violations, the court ‘directed defendants to work with the Special Master to

17   develop and implement’ remedial plans. Coleman v. Brown, 938 F. Supp. 2d 955, 972 (E.D. Cal.

18   2013).”).

19                  Since 1995, the full development of a comprehensive remedy has taken up more

20   than two decades. Implementation of the remedy is ongoing, some interim deadlines have been

21   set, and as reviewed here the court has identified the mechanism by which, ultimately, the

22   durability of the remedy will be assessed.

23                  Remedial Plans

24                  In the July 9, 2019 order, the court “clarifie[d] for the record that remedial

25   planning for this action is substantially complete.” ECF No. 6214, at 4. The court explained that

26                  [t]he remedial phase of this action has been shaped by the court’s
                    early recognition that in a case of this magnitude and complexity “the
27                  standards for compliance with the Eighth Amendment must and
                    indeed ‘can only be developed contextually.’” Coleman v. Brown,
28                  938 F.Supp.2d at 971 (quoting Coleman v. Wilson, 912 F.Supp. at
                                                        3
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 4 of 36

 1                  1301). Thus, the complete remedy for the Eighth Amendment
                    violations identified by the court has continued to evolve over the
 2                  past two decades while implementation of court-approved and court-
                    ordered components of the remedy has been ongoing.
 3

 4   Id. at 6-7. The court also laid out the history of remedial planning in this action. That history

 5   shows that over the course of twenty-three years the court has given first provisional and then

 6   final approval to a comprehensive set of plans for remediation of the identified constitutional

 7   violations. See id. at 8-14. In its order filed August 3, 2020, the court clarified that the primary

 8   court-approved remedial documents in this action are the California Department of Corrections

 9   and Rehabilitation (CDCR) Mental Health Services Delivery System (MHSDS) Program Guide

10   (Program Guide) and the Compendium of Custody Related Remedial Measures (Compendium).

11   August 3, 2020 Order, ECF No. 6806, at, e.g., 9. These two remedial documents and the court-

12   approved plans in aid of the remedies they contain are reviewed below.

13                           Program Guide

14                  The Program Guide is defendants’ plan, approved by the court, to remedy

15   identified violations in the delivery of mental health care to the plaintiff class. See ECF No. 4361

16   at 2-6 (discussing history of development of Program Guide as remedial plan for identified

17   constitutional violations); see also Coleman v. Brown, 756 Fed. Appx. 677, 679 (9th Cir. 2018) (it

18   is “established that the Program Guide sets out the objective standards that the Constitution

19   requires in this context. . . .”). The operative edition of the Program Guide is the 2018 Program

20   Guide Revision, ECF No. 5864-1, which the court approved in July 2019. See ECF No. 6214.

21                  The 2018 Program Guide Revision consists of: Chapters 1 through
                    10 of the Program Guide 2009 Revision; Appendix A, a glossary of
22                  terms; Appendix B, a list of 68 policies that the Special Master and
                    the parties agree should be included in the current consolidated
23                  Program Guide . . . ; Appendix C, an index to the same policies listed
                    in Appendix B and a complete copy of each policy, . . .; Appendix
24                  D,5 a memo clarifying “several changes to Chapter 6 of the Program
                    Guide (2009 Revision) concerning inpatient care,”; and Appendix
25                  E,6 which contains “policies that are currently in flux and by
                    agreement will be reviewed by the parties and the Special Master at
26                  a later time to determine whether they are appropriate for inclusion
                    in the Program Guide.” (citation omitted).
27

28   Id. at 2-3.
                                                        4
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 5 of 36

 1                  The court has ordered development of several additional remedial measures in aid
 2   of full implementation of the Program Guide, including (1) semi-annual mental health population
 3   projection plans, see October 20, 2006 Order, ECF No. 1998 & July 9, 2009 Order, ECF No.
 4   3629; (2) short-term, intermediate, and long-range bed plans, see, e.g., March 31, 2009 Order,
 5   ECF No. 355; and (3) a staffing plan, see June 18, 2009 Order, ECF No. 3613, at 2, see also
 6   Defendants’ Staffing Plan, ECF No. 3693.2
 7                  In addition, in February 2015 the court ordered defendants to adopt specific
 8   measures recommended by the Special Master, ECF No. 5258 at 5-9, following an audit report by
 9   his suicide prevention expert, Lindsay Hayes, ECF No. 5259. February 3, 2015 Order, ECF No.
10   5271, at 3.3 On January 25, 2018, the court adopted the Special Master’s recommendation to
11   withdraw three of the measures, items 14, 15, and 16 on the list, included as Attachment A to this
12   order. January 25, 2018 Order, ECF No. 5762, at 3. Defendants’ work on full implementation of
13   the remaining action items is ongoing, see, e.g., Special Master’s Report on His Expert’s Third
14   Re-Audit and Update of Suicide Prevention Practices in the Prisons of the California Department
15   of Corrections and Rehabilitation, ECF No. 5993, at 8-9, and the court has signaled a deadline for
16   their completion, July 3, 2019 Order, ECF No. 6212, at 12-14. By this order, the court confirms
17   that defendants must complete any and all remaining work so that Mr. Hayes can report full
18   compliance in his fifth re-audit report. As noted below, the court anticipates reviewing with
19   defendants, as necessary, the steps remaining to full compliance after the Special Master files
20

21
            2
22            The Program Guide provides the structure for delivery of mental health care in CDCR’s
     MHSDS, including but not limited to diagnostic criteria and treatment requirements at each level
23   of care. The population projections, bed planning and staffing plan are all key to implementation
     of the Program Guide, but are not directly incorporated in the Program Guide. The population
24   projections forecast the size of the mental health population for five year periods and support
25   planning for future bed and treatment space needs as well as staffing requirements.
            3
26           The complete list of recommendations contained in the Special Master’s Report, ECF
     No. 5258, is set out in Attachment A to this order. One of those recommendations, identified as
27   number 30 on the list in Attachment A, was subsequently identified as redundant of number 14
     and Mr. Hayes has not separately re-audited it. See, e.g., ECF No. 5396 at 22.
28
                                                       5
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 6 of 36

 1   Mr. Hayes’ fourth re-audit report. The Special Master has circulated that report in draft form and
 2   currently anticipates filing it soon.
 3                           Compendium
 4                   Remedies for defendants’ Eighth Amendment violations in custodial practices are
 5   found in state regulations and provisions of the CDCR Department Operations Manual (D.O.M.)
 6   as well as in departmental memoranda and court orders. The custody remedies are set out in a list
 7   styled “Negotiated Court-Ordered Remedial Measures Related to Custodial Issues Not Included
 8   in the 2018 Program Guide,” Appendix A to Parties’ Supplemental Joint Submission of Custody-
 9   Related Policies and Orders Required by July 9, 2018 Order , ECF No. 6431, and now referred to
10   as the Compendium; the court approved the Compendium on February 11, 2020, as the complete
11   list of custodial remedies. February 11, 2020 Order, ECF No. 6460, at 2.
12                   The court also has required development of a Custody and Mental Health
13   Partnership Plan (CMHPP) in aid of attaining a “collaborative culture between custody and
14   mental health staff in each prison institution that houses mentally ill inmates,” a necessary
15   component of a constitutionally adequate prison mental health care delivery system. August 9,
16   2016 Order, ECF No. 5477, at 6. The initial CMHPP was filed September 10, 2018, ECF No.
17   5916, and the court approved it in February 2019, requiring that it be “expanded to provide for
18   training focused at the CCCMS (Correctional Clinical Case Management System) programs and
19   the custody staff who interact with inmates and mental health staff in those programs,” February
20   20, 2019 Order, ECF No. 6095, at 6. Defendants filed the required update on September 12,
21   2019. ECF No. 6278. In October 2019, the court approved the update and ordered its
22   implementation under the timelines specified in the update. October 8, 2019 Order, ECF No.
23   6314.4
24

25

26
              4
               Currently only the court’s February 20, 2019 order is included in the Compendium. The
27   initial and updated CMHPP and the court’s October 8, 2019 order will be added to the
     Compendium in the update to the Program Guide and the Compendium due September 1, 2021.
28
                                                        6
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 7 of 36

 1   II.     PRIOR EFFORTS TO FOCUS IMPLEMENTATION
 2                  As the court reviewed in its February 28, 2013 order, on June 27, 1997, the court
 3   ordered defendants to start implementing the first set of provisionally-approved remedial plans5
 4   and “directed the Special Master to begin monitoring defendants’ implementation of and
 5   compliance with those plans, and to file quarterly monitoring reports.” ECF No. 4361 at 5. As of
 6   this date, the Special Master has filed twenty-seven monitoring reports, which the court has
 7   adopted in full or in part after review of any objections made by the parties. In this section, the
 8   court recaps the last decade of effort to focus implementation efforts in aid of completion of a
 9   durable remedy and the end of federal court oversight.6
10          5
               The first set of plans comprised “six volumes of materials, including program guides,
11   policies, plans, policy and procedure manuals, forms, training materials and memoranda.”
     Special Master’s Report on Plans, Dkt. No. 850, at 1. Volume I was identified as “California
12   Department of Corrections (CDC) Mental Health Services Delivery System Program Guides”;
     Volume II was identified as “Mental Health Services Delivery Systems Training Materials”;
13   Volume III was identified as “Coleman Documents, the so-called Blue Book, which contains a
14   miscellany of materials including memoranda, reports, bulletins, procedures, etc., keyed to the
     Coleman court order; Volume IV contained the prison system’s drug formulary; Volume V was
15   identified as the “Mental Health Services Delivery System Mental Health Forms Orientation
     Handbook”; and Volume VI was identified as the “Correctional Treatment Center Policy and
16   Procedure Manual: Health Records Service; Pharmacy; and Mental Health Volumes.” Id. at 2.
     In the June 6, 1997 Report on Plans, the Special Master reported on the status of remedial efforts
17   in all twelve areas identified in the court’s original order. Id. at 2-20. The Special Master
18   reported the parties had agreed that policies adopted “for the use of force against seriously
     mentally disordered inmates” would be integrated into CDCR’s “general policies governing use
19   of force.” Id. at 2. The Special Master also reported that, while defendants did not agree mental
     health clinicians should “influence decisions on institutional, staff and inmate safety, unless, of
20   course, the accused inmate is undergoing some sort of mental health crisis and in need of acute
     inpatient care,” there was general agreement that input from mental health clinicians “into the
21
     subsequent disposition of disciplinary adjudications is both critical and appropriate.” Id. at 14-15.
22   The Special Master also reported he and the parties had “reviewed and discussed the defendants’
     policy on the use of mechanical restraints and agreed to a mutually acceptable version of that
23   policy” in spite of a legal question about whether the September 13, 1995 order required such
     relief, and that questions existed about “the extent to which defendants’ suicide prevention plan,
24   policies and practices are subject to the remedial order and the master’s review.” Id. at 20.
     “Suicide prevention and policy became an issue subject to monitoring by the special master in
25
     late 1998 when the court approved the parties’ agreement for the merger of Gates v. Deukmejian,
26   No. CIV S-87-1636 LKK JFM P (Gates) into this action and for dismissal of the Gates action.”
     December 22, 2000 Order, ECF No. 1229, at 1 n.1.
27
            6
            The decade covered by this section began after the court’s July 23, 2007 order
28   recommending a three-judge court be convened to address overcrowding as the primary cause of
                                                   7
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 8 of 36

 1                   The Seven General Goals
 2                  In his Twenty-Second Round Monitoring Report, filed in March 2011, the Special
 3   Master identified seven “projects” to be completed by defendants as part of a “comprehensive”
 4   effort in aid of full implementation of the two primary remedial plans in this action, the Program
 5   Guide and the Compendium:
 6                  (1) re-evaluate and update CDCR suicide prevention policies and
                    practices; (2) make sure that seriously mentally ill inmates are
 7                  properly identified, referred, and transferred to receive the higher
                    levels of mental health care that they need and that are only available
 8                  from [the Department of State Hospitals (DSH)]; (3) review and
                    comply with all elements of their Administrative Segregation Unit
 9                  Enhanced Outpatient Program Treatment Improvement Plan,
                    including the conduct of a review every 30 days of all EOP inmates
10                  housed in ASU hubs for over 90 days; (4) complete the construction
                    of mental health treatment space and beds for inmates at varying
11                  levels of care; (5) implement fully their new mental health staffing
                    plan; (6) train staff for greater collaboration between custody and
12                  mental health; and (7) refine and implement MHTS.net to its fullest
                    extent and benefit.
13

14   ECF No. 3990 at 474-75.
15                  As reviewed in Section I(A) above, the court identified twelve areas of major
16   deficiency in its 1995 order: (1) the absence of a systematic mental health screening and
17   evaluation program; (2) significant and chronic understaffing; (3) the absence of a quality
18   assurance program; (4) significant delays in access to necessary mental health care throughout the
19   system; (5) inadequate medication management; (6) several deficiencies in the availability and
20   utilization of involuntary medication; (7) no systemwide procedures for use of mechanical
21   restraints on class members; (8) completely inadequate medical records system; (9) inadequate
22   implementation of defendants’ suicide prevention program; (10) inadequate training of custodial
23

24   ongoing violations in the delivery of mental health care to California’s prisons. July 23, 2007
     Order, ECF No. 2320. That order found “ongoing violations includ[ing] delays in access to
25
     mental health crisis beds, acute inpatient care, and intermediate inpatient care; inadequate capture,
26   collection, and analysis of data necessary to long-range planning for adequate delivery of mental
     health care; unacceptably high staffing vacancies; insufficient program space; and insufficient
27   beds for mentally ill inmates.” Coleman v. Brown, 938 F. Supp. 2d at 970 (citing ECF No. 2320
     at 6).
28
                                                       8
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 9 of 36

 1   staff “in the identification of signs and symptoms of mental illness,” Coleman v. Wilson, 912
 2   F. Supp. at 1320; (11) placement of seriously mentally ill inmates in administrative segregation
 3   and segregated housing units “without any evaluation of their mental status” and without access
 4   to necessary mental health care while housed in such units, id.; and (12) use of tasers and 37mm
 5   guns against class members without considering whether the behavior leading to use of the
 6   weapon was caused by mental illness, or the impact of such weapon’s use on that illness, id. at
 7   1321.
 8                  The seven projects the Special Master identified in 2011 were directly connected
 9   to and focused attention on several of those twelve areas. The Special Master reported that these
10   “system-wide projects . . . promise to result in improved institutional capability to treat and
11   manage mentally ill inmates,” ECF No. 3990 at 17, and that “[t]he scale of these projects is
12   matched only by the enormity of improvement that is promised upon their successful
13   completion.” Id. at 475. In his Twenty-Third Monitoring Report, the Special Master referred to
14   these projects as “seven general goals” and found “progress toward some of” them. ECF No.
15   4214 at 85.
16                  In its August 30, 2012 order adopting the findings and recommendations of the
17   next Twenty-Fourth Monitoring Report in full, the court held that “[m]eeting each of these goals
18   is critically important.” August 30, 2012 Order, ECF No. 4232, at 5 n.3. And in its April 5, 2013
19   order denying defendants’ motion to terminate these proceedings, the court noted “[t]he specific
20   goals track ongoing violations identified by this court in its July 23, 2007 order recommending
21   that a three-judge court be convened to consider a prisoner release order”; the court observed that
22   several of the goals “are tied to constitutional deficiencies described by the United States
23   Supreme Court in its 2011 Opinion affirming the three-judge court’s population reduction order.”
24   Coleman v. Brown, 938 F. Supp. 2d at 970 (quoting Brown v. Plata, 563 U.S. 493 (2011)). In
25   other words, progress toward these seven goals has informed the court’s assessment of
26   defendants’ remedial efforts for more than a decade.
27   /////
28   /////
                                                        9
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 10 of 36

 1                   The Continuous Quality Improvement Tool (CQIT)
 2                   The continuous quality improvement tool, known as CQIT, is a comprehensive
 3    tool that, once finalized, defendants will ultimately use as part of a process to “self-monitor” the
 4    key components of the remedy in this action. See ECF No. 5439 at 108. Work on CQIT started
 5    in late 2012, and by early January 2013 “key indicators” for the tool “had been identified and a
 6    prototype of the audit tool had been developed.” Id. After the court’s 2013 denial of defendants’
 7    termination motion as well as a summer pilot of CQIT and its associated auditing process, it
 8    became clear “that CQIT’s capacity to accommodate and utilize information on the quality of
 9    mental health care needed expansion in order for the tool” to encompass measures to assess the
10    need for and accomplishment of improvements in quality of care. Id. at 110.
11                   In early 2014, the court declined to set additional deadlines for completion of the
12    continuous quality improvement process, and instead reiterated
13                   that defendants’ development and implementation of an improved
                     quality improvement process is fundamental to ending federal court
14                   oversight in this action. It is grounded in this court's obligation to end
                     its supervision of defendants' delivery of mental health care to
15                   members of the plaintiff class when defendants have implemented a
                     durable remedy for the Eighth Amendment violations in the delivery
16                   of that care. A key component of a durable remedy is the
                     development and implementation of an adequate quality
17                   improvement process by which defendants will self-monitor, and as
                     necessary, self-correct inadequacies in the delivery of mental health
18                   care to the thousands of seriously mentally ill inmates incarcerated
                     in California's prisons. Defendants are required to work under the
19                   guidance of the Special Master, with input from plaintiffs' counsel,
                     on this task until it is completed.
20

21    February 27, 2014 Order, ECF No. 5092, at 4-5. In his Twenty-Sixth Round Monitoring Report,
22    filed in May 2016, the Special Master reported that CQIT had been updated and vetted with all
23    stakeholders and that CDCR would “conduct a trial implementation of the tool at ten selected
24    institutions during the upcoming Twenty-Seventh Monitoring Round.” ECF No. 5439 at 113.
25                   In his Twenty-Seventh Round Monitoring Report, the Special Master reported that
26    developments in the use of CQIT “were promising,” ECF No. 5779 at 17, and that work to
27    improve the audit process and report writing was ongoing, id. at 55-64. As discussed below in
28    Section III(B)(1), during this initial pilot period, defendants attempted to unilaterally change the
                                                         10
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 11 of 36

 1    compliance monitoring standard from 90 percent to 85 percent. The court disapproved this
 2    change in its July 12, 2018 order adopting the Twenty-Seventh Round Monitoring Report and
 3    required defendants to report “all degrees of compliance with monitored Program Guide
 4    requirements, from zero percent to 100 percent.” ECF No. 5852 at 2.
 5                   Order on Defendants’ January 2013 Termination Motion.
 6                    On January 7, 2013, defendants filed the motion to terminate this action under
 7    18 U.S.C. § 3626(b), referenced above. ECF No. 4275. In denying the motion, the court
 8    articulated an important principle that remains relevant today: it reiterated the need for contextual
 9    development of Eighth Amendment standards in this case and reminded all stakeholders that
10                   [a]s the history of this “complex and intractable constitutional
                     violation” shows, the prospective relief required for the delivery of
11                   constitutionally adequate mental health care to over 32,000 mentally
                     ill prison inmates is not “susceptible of simple or straightforward
12                   solutions.” Brown v. Plata, 131 S. Ct. at 1936. See also Armstrong
                     v. Schwarzenegger, 622 F.3d 1058, 1070 (9th Cir. 2010)
13                   (“Prospective relief for institutions as complex as prisons is a
                     necessarily aggregate endeavor, composed of multiple elements that
14                   work together to redress violations of the law.”)
15    Coleman v. Brown, 938 F. Supp. 2d at 971-72. The court found ongoing constitutional violations
16    in multiple areas covered by the Program Guide, including suicide prevention, treatment of
17    mentally ill inmates in administrative segregation units, inadequate numbers of mental health
18    crisis beds, insufficient treatment space and program beds, and inadequate staffing levels which,
19    as the court observed, “has plagued the delivery mental health care in CDCR prisons for
20    decades.” Id. at 973-88.
21                   At the same time, the court found “new” “gains in timely and adequate access to
22    inpatient care.” Id. at 982. While the court observed that these gains represented “significant
23    progress in remedying one of the most tragic failures in the delivery of mental health care,” more
24    work remained. Id. The gains did not in fact hold and, as discussed below, in 2017 the court
25    issued an enforcement order to address slippage in the timeliness of transfer to inpatient care.
26                   In denying the termination motion, the court found outstanding orders for
27    prospective relief, that it had issued in the preceding four years, “remain necessary to correct
28    current and ongoing violations in the delivery of adequate mental health care to plaintiff class
                                                        11
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 12 of 36

 1    members.” Id. at 990 (citing ECF No. 4409 (plaintiffs’ separate statement of court orders issued
 2    over four years preceding termination motion)7).
 3                   Litigation in 2013 and 2014
 4                   The court denied defendants’ termination motion on April 5, 2013. Coleman v.
 5    Brown, 938 F. Supp. 2d at 990. On April 11, 2013, plaintiffs filed the first of three motion for
 6    enforcement of existing orders and additional relief, a motion regarding inpatient mental health
 7    treatment. ECF No. 4543. The second, filed May 6, 2013, focused on “improper housing and
 8    treatment of seriously mentally ill prisoners in segregation,” ECF No. 4580, and the third, filed
 9    May 29, 2013, focused on the use of force and disciplinary measures on class members, ECF
10    No.4638.
11                   From June 19, 2013 through June 24, 2013, the court held evidentiary proceedings
12    on seven issues raised in the first motion concerning care and treatment of class members at
13    inpatient mental health programs operated by DSH. See ECF Nos. 4663, 4664, 4670, 4671.
14    Approximately two weeks later, on July 11, 2013, the court issued an order granting in part and
15    denying in part this aspect of the first motion. July 11, 2013 Order, ECF No. 4688. The court
16    directed the Special Master to “report to the court on the adequacy of staffing levels at the Salinas
17    Valley Psychiatric Program SVPP; and on whether the so-called cuff or orientation status, either
18    as designed or as implemented, unduly interferes with or delays the provision of necessary care to
19    class members at SVPP” and to “complete one round of monitoring the adequacy of all inpatient
20    programs and report to the court thereon not later than March 31, 2014.” Id. at 13-14.
21                   Over two separate periods, the first between October 1, 2013 and November 7,
22    2013, and the second between November 19, 2013 and December 19, 2013, the court held
23    twenty-eight days of evidentiary proceedings on the remaining part of the first motion and the
24    issues raised by plaintiff’s second and third motions. See, e.g., ECF Nos. 4855, 4916, 4942,
25    4972. On December 10, 2013, the court granted in part and denied in part the issues that
26
             7
               These orders covered availability of necessary mental health beds and program treatment
27    space, access to inpatient care, suicide prevention, and the quality improvement/assurance
      process. See ECF No. 4409, passim.
28
                                                         12
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 13 of 36

 1    remained from the first motion; the court ordered defendants, under the supervision of the Special
 2    Master, to conduct a study of unmet needs for inpatient mental health care on San Quentin’s death
 3    row and develop a durable remedy to provide these class members with access to necessary
 4    inpatient care. December 10, 2013 Order, ECF No. 4951, at 27-28. On April 10, 2014, the court
 5    granted in part and denied in part the other two motions. Coleman v. Brown, 28 F. Supp. 3d 1068
 6    (E.D. Cal. 2014). The court made extensive findings and ultimately made the following orders:8
 7                   (1) Defendants were directed to work under the Guidance of the
                     Special Master to revise their use of force policies and procedures
 8                   and to complete the required revisions by August 1, 2014.
 9                   (2) The Special Master was directed to report to the court within six
                     months of the April 10, 2014 order whether defendants had
10                   adequately implemented the RVR policies and procedures agreed to
                     in 2011.
11
                     (3) Defendants were directed to work with the Special Master on a
12                   timeline for completion of their review of the use of management
                     status so that this practice could be reviewed by the Special Master
13                   as part of his review of the implementation of defendants' RVR
                     policies and procedures.
14
                     (4) Defendants were required to file, not later than August 1, 2014,
15                   a plan to limit or eliminate altogether placement of class members
                     removed from the general population for non-disciplinary reasons in
16                   administrative segregation units that house inmates removed from
                     the general population for disciplinary reasons and to be prepared to
17                   fully implement the plan not later than September 1, 2014.
                     Defendants were also direct to, if feasible, commence forthwith to
18                   reduce the number of Coleman class members housed for non-
                     disciplinary reasons in any administrative segregation unit that
19                   houses disciplinary segregation inmates; feasibility shall be
                     determined by the Special Master. Starting September 1, 2014,
20                   defendants were prohibited from placing any class members
                     removed from the general population for non-disciplinary reasons for
21                   more than seventy-two hours in administrative segregation units that
22
             8
23             The court made a series of orders in the April 10, 2014, see 28 F. Supp. 3d at 1108-09.
      By order filed May 13, 2014, ECF No. 5150, some of those orders were modified and deadlines
24    were extended and another order was modified in an August 29, 2014 order, ECF No. 5212. In
      addition, in orders filed July 25, 2014, ECF No. 5189, August 15, 2014, ECF No. 5195, and
25
      August 27, 2014, ECF No. 5207, the court granted additional extensions of some of the deadlines
26    originally set in the April 10, 2014 order and extended by the May 13, 2014 order. The list
      provided in the body of the order here is the ultimate list of orders that followed the proceedings
27    on plaintiffs’ May 6, 2013 and May 29, 2013 motions, incorporating all amendments,
      modifications, and ultimate deadlines.
28
                                                       13
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 14 of 36

 1                   house inmates removed from the general population for disciplinary
                     reasons.
 2
                     (5) Defendants were required to work under the guidance of the
 3                   Special Master to develop by August 29, 2014 a protocol for
                     administrative segregation decisions, including, as appropriate, a
 4                   plan for alternative housing, that would preclude placement of
                     any Coleman class member in existing administrative segregation
 5                   units when clinical information demonstrates substantial risk of
                     exacerbation of mental illness, decompensation, or suicide from such
 6                   placement.
 7                   (6) Beginning August 1, 2014, defendants were required to provide
                     to the court and the Special Master monthly reports on whether each
 8                   EOP ASU hub meets Program Guide requirements for an EOP ASU
                     level of care. Commencing October 1, 2014, defendants were
 9                   prohibited from admitting any Coleman class member at the EOP
                     level of care to any EOP ASU hub that has failed to meet or exceed
10                   Program Guide requirements for a period of more than two
                     consecutive months. Commencing October 1, 2014, defendants were
11                   prohibited from placing any class member at the EOP level of care
                     in any administrative segregation unit during any period in which
12                   there are an insufficient number of EOP Ad Seg Hub beds available
                     unless failure to remove the inmate from the general population
13                   presents an imminent threat to life or safety.
14                   (7) Defendants were required to filed by August 1, 2014 a revised
                     policy concerning strip searches in EOP ASU hubs.
15
                     (8) Beginning August 29, 2014, defendants were required to follow
16                   their court-approved CCCMS-Long Term Restricted Housing
                     (CCCMSLTRH) plan instead of placing class members in security
17                   housing units (SHUs).
18                   Road Map to End of Federal Court Oversight

19                   In 2016, in yet another effort to focus remaining work and achieve “complete

20    remediation . . . in the foreseeable future,” the court laid out a “road map to the end of federal

21    court oversight.” ECF No. 5477 at 2. As the court described in that order, it included in the road

22    map as key markers completion of the seven goals first identified by the Special Master in 2011,

23    and additional duties added by the December 2013 and April 2014 court orders described in

24    Section II(D) above. See ECF No. 5477 at 3. The court also required durable implementation of

25    the provisions of the “final settlement in Hecker v. CDCR, No. 2:05-cv-2441 KJM DAD, a class

26    action brought under the Americans with Disabilities Act (ADA) and the Rehabilitation Act

27    (RA), which merged some remaining ADA and RA issues into this action and its monitoring

28    process. See ECF No. 5439 at 67-75.” Id. The remedial requirements the court referenced in the
                                                         14
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 15 of 36

 1    2016 order were nothing new; they all are consolidated in the two primary remedial documents,
 2    the Program Guide and the Compendium, and the accompanying plans described in Section I(B)
 3    above.9
 4                   Finally, and significantly for purposes of this order, the road map contemplates full
 5    development and implementation of the robust continuous quality improvement process described
 6    in Section II(B), supra. Reiterating prior orders, the court in its August 9, 2016 order again
 7    emphasized the importance of the continuous quality improvement process:
 8                   [I]n adopting the Special Master’s Twenty-Fourth Round Monitoring
                     Report in 2012, the court “emphasize[d] in particular its complete
 9                   concurrence with the Special Master’s finding that ‘[a]n important
                     goal of the remedial phase of this case is, . . ., for CDCR itself to
10                   assume the mantle of ultimate responsibility for diagnosing of its
                     own problems, i.e., conduct its own ‘qualitative analysis,’ and create
11                   a quality improvement process that it can use to achieve and maintain
                     compliance, and move on to eventual removal from federal court
12                   oversight.” ECF No. 4232 at 4-5 (quoting Twenty-Fourth Round
                     Monitoring Report at 65) (emphasis in order).
13

14    ECF No. 5477 at 3. The court also emphasized defendants’ recognition that “the successful
15    implementation of CQIT is a key marker of success on the road to ultimate termination of this
16    court’s oversight.” Id. at 8.
17    III.      THE ROLE OF “BENCHMARKS” IN THIS REMEDIAL PROCEEDING
18                   As the United States Supreme Court observed, the “complex and intractable”
19    Eighth Amendment violations in this action are not “susceptible of simple or straightforward
20    solutions.” Brown v. Plata, 536 U.S. at 525-26. While the court has adopted the term
21    “benchmark” in certain orders, upon reflection and review of the record of this case, the court
22    clarifies that improper use of the term “benchmark” risks an oversimplification that obscures the
23    full scope of required remediation. On the other hand, a clearly identified framework
24    accompanied by well-defined compliance measures that have been developed and defined
25              9
                The court is currently updating the chart filed by plaintiffs in March 2013, see ECF No.
26    4409 at 3-13, to identify in one document all outstanding orders for prospective relief. While this
      order is intended as a complete description of the established framework for remediation of the
27    identified Eighth Amendment violations, it is subject to supplementation to whatever extent
      necessary to ensure it comprehensively captures the totality of the remedy in this complex case.
28
                                                        15
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 16 of 36

 1    contextually provides defendants with the notice and information they need to achieve full and
 2    durable remediation. Along the way, some interim deadlines have aided and may continue to aid
 3    ultimate full remediation. The purpose of this order, then, is to confirm the framework that exists
 4    and the interim deadlines that have been set. As necessary for clarity and transparency, the court
 5    also identifies remaining, though not redundant, steps to define the compliance measures against
 6    which remediation has been and will be measured.
 7                   Prior Use of “Benchmarks”
 8                           Three Judge Court and Supreme Court
 9                   The three-judge court convened to address prison overcrowding used the term
10    “benchmark” to refer to the remedy ordered in those proceedings, namely a systemwide
11    institutional population cap of 137.5 percent of design capacity. See, e.g., Coleman v. Brown, 960
12    F. Supp. 2d 1057, 1060-61 (E.D. Cal./N.D. Cal. 2013). The three judge court used four specific
13    benchmarks to guide implementation of that order; specifically, it set four sequential six-month
14    “benchmarks”: reduction of population “[t]o no more than 167% of design capacity” in the first
15    six months; to no more than 155 percent of design capacity in the second six month period; to no
16    more than 147.5 percent of design capacity in the next six month period; and, finally, to no more
17    than 137.5 percent of design capacity within the final six month period, i.e., within two years
18    from the order. January 12, 2010 Order of Three-Judge Court, ECF No. 3767, at 4; see also
19    Coleman v. Brown, 922 F. Supp. 2d 1004 (E.D. Cal./N.D. Cal. 2013). The United States
20    Supreme Court also used the term “benchmark” in its decision affirming the three judge court,
21    suggesting that if the state sought modification of the order to extend the time for compliance, the
22    three-judge court might “condition an extension of time on the State’s ability to meet interim
23    benchmarks in the provision of medical and mental health care.” Brown v. Plata, 563 U.S. 493,
24    544 (2011).
25                           This Court
26                   In the proceedings in this court, most of the discussion about “benchmarks” has
27    centered on identification of measures necessary to achieve full compliance with the Program
28    Guide. In 2012, defendants presented the Special Master with objections to his draft Twenty-
                                                        16
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 17 of 36

 1    Fourth Round Monitoring Report in which they contended, among other things, “the report ‘lacks
 2    clear benchmarks and qualitative analysis designed to assist Defendants in achieving Program
 3    Guide requirements.’” ECF No. 4205 at 73 (internal citation omitted). The Special Master
 4    rejected this objection:
 5                   This criticism is somewhat difficult to reconcile with the record of
                     defendants’ tepid implementation of past feedback and
 6                   recommendations from the special master. On the one hand,
                     defendants complain that they do not know what is required of them
 7                   in clear and practicable terms, and that the special master is not
                     giving them the kind of analysis which can show them why they are
 8                   falling short of benchmarks. Yet, year after year, they continue to
                     resist implementation of the practices recommended by the special
 9                   master and his staff which are geared to bring them into compliance.
                     Simply stated, defendants cannot have it both ways.
10
                     Insofar as “clear benchmarks,” defendants need not await the
11                   issuance of the special master’s compliance reports to learn the
                     standards of mental health care which they are required to meet.
12                   These benchmarks are well-known to them, as they are found in the
                     Program Guide and in relevant orders of the Coleman court. If the
13                   Program Guide and the orders are not enough by themselves to set
                     the benchmarks, the record of 4,204 docket entries in this case,
14                   including 302 orders, and 107 reports by the special master, certainly
                     provide a wealth of information by which defendants can be guided.
15                   Thus, what defendants mean by their complaint of a “lack of clear
                     benchmarks” is mystifying.
16

17    Id. (emphases omitted). Defendants raised three objections to the final Twenty-Fourth Round
18    Monitoring Report filed with the court. As the court noted in its order fully adopting the Twenty-
19    Fourth Monitoring Round Report’s findings and recommendations, defendants had made a series
20    of “Overall Objections” to the draft Twenty-Fourth Round Monitoring Report, including one to
21    the alleged “lack of clear benchmarks and qualitative analysis designed to assist Defendants in
22    achieving program guide requirements,” that were not included in the objections they raised with
23    the court. August 30, 2012 Order, ECF No. 4232, at 4 n.2. After explaining that the Special
24    Master had responded to the “Overall Objections” “in detail,” the court stated
25                   [t]he Special Master’s time is a resource that going forward need not
                     be spent on objections that have been raised and, as evidenced by
26                   defendants’ decision not to tender them to this court, he has resolved.
                     While the parties are required to raise before the Special Master any
27                   objection they intend to raise here, the Special Master is not required
28
                                                        17
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 18 of 36

 1                    to respond to any objections that are frivolous or repetitive of
                      objections that were previously resolved or withdrawn.
 2

 3    Id. The Twenty-Fourth Round Monitoring Report and the order adopting it sent a clear message:

 4    what is required to remedy the Eighth Amendment violation in this action has been repeatedly

 5    identified in court orders and monitoring reports and neither the Special Master’s time nor the

 6    court’s will be spent relitigating settled matters.

 7                    In 2014, this court used the term “benchmark” to refer to a specific requirement in

 8    the Program Guide. See Coleman v. Brown, 28 F. Supp. 3d 1068, 1103 (E.D. Cal. 2014)

 9    (describing as “benchmark” requirement to provide “at least ten hours per week of structured

10    therapeutic activity” in Enhanced Outpatient Program-Administrative Segregation Unit (EOP-

11    ASU) hubs, a “critical part of EOP care in general” and “particularly true in segregation units”).

12    For the reasons explained below the court finds this most recent use of the term signals its proper

13    use in these proceedings: as a synonym for the “key indicators” that have been and are being

14    developed in CQIT.10

15                    Prior Decisions Regarding Compliance Standard for Program Guide Requirements

16                    On December 28, 2012, the Special Master circulated his Twenty-Fifth Round

17    Monitoring Report to the parties. See ECF No. 4361 at 1. As noted above, on January 7, 2013,

18    defendants filed a motion “to terminate this action and vacate the judgment and orders of this

19    court, . . . .” Id. at 1 n.1. Consequently, on the same day the court directed the Special Master to

20    file his Twenty-Fifth Round Monitoring Report “forthwith” and directed any objections be filed

21    with the court “on or before thirty days from December 28, 2012.” Id. at 1. Defendants’ primary

22    objection to the Twenty-Fifth Round Monitoring Report was “that the Special Master ‘has not

23    even attempted to assess’ defendants’ mental health care delivery system against a constitutional

24    standard.” Id. at 2 (internal citation omitted). Defendants also objected to the Special Master’s

25    use of the term “compliance” as (1) not tied to constitutional requirements; and (2) generally

26
              10
              In the August 9, 2016 order, the court described “the successful implementation of
27    CQIT” as “a key marker of success on the road to ultimate termination of this court’s oversight.”
      ECF No. 5477 at 8.
28
                                                            18
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 19 of 36

 1    failing to include specific explanations of what led to a finding of non-compliance. Id. at 8.
 2    Defendants also asserted that the Special Master’s operative definition of “compliance” as
 3    requiring “‘a minimal score of 90% against Program Guide requirements is one of the primary
 4    reasons the reports are not useful in determining whether the mental health system is
 5    constitutionally adequate.’” Id. at 9.
 6                   The court rejected all three objections. As to the general objection that the Special
 7    Master was not monitoring to a constitutional standard, the court observed the objection
 8    “betray[ed] a fundamental misunderstanding of the history of this action and its remedial
 9    process.” Id. at 2. As the court explained, the Program Guide “is defendants’ plan, approved by
10    this court, to remedy the Eighth Amendment violations identified in this court’s 1995 order. . . .
11    Because the . . . Program Guide is the operative remedial plan in this action, the degree to which
12    defendants have implemented the requirements of the . . . Program Guide is extremely relevant
13    and useful to assessment of whether they are meeting their constitutional obligations.’” Id. at 6,
14    9.
15                   On February 13, 2018, the Special Master filed his Twenty-Seventh Round
16    Monitoring Report. ECF No. 5779. Among other items, the Special Master reported defendants
17    had submitted “their own draft monitoring reports for the first ten institutions monitored using the
18    continuous quality improvement tool (CQIT). . . . ” ECF No. 5852 at 2. Despite the court’s
19    February 28, 2013 order overruling defendants’ objection to the established 90 percent
20    compliance measure, as noted above defendants had in these draft monitoring reports decided to
21    “unilaterally adjust the compliance monitoring standard to 85 percent from the 90 percent
22    standard that has been used consistently throughout the remedial phase of this litigation.” Id.
23    The court, noting it had “expressly approved the 90 percent standard over defendants’ objection
24    recently,” held that “[d]efendants’ unilateral adjustment of the monitoring standard, if accepted,
25    would deprive the court of information that is ‘extremely relevant and useful’ to the court’s
26    assessment of their constitutional compliance.” Id. The court therefore ordered defendants “[i]n
27    preparing their [self-monitoring] reports, . . . to follow the standard practice, set by the Special
28
                                                         19
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 20 of 36

 1    Master and approved by the court, and . . . report all degrees of compliance with monitored
 2    Program Guide requirements, from zero percent to 100 percent.” Id.
 3                   The court also provided the direction to the Special Master noted at the beginning
 4    of this order, to “begin recommending specific benchmarks that, when met, signal constitutional
 5    compliance.” Id. at 3. The court explained, “As a means of projecting when the sun might
 6    reasonably set on this case, the court will require the Special Master to include in his Twenty-
 7    Eighth Round Monitoring Report recommendations for development of a process for determining
 8    when constitutional compliance has been durably achieved in the areas subject to monitoring, as
 9    well as whether partial termination may be appropriate if certain benchmarks are achieved before
10    total compliance is reached.” Id. By this time, the court had in fact already begun a process to
11    enforce key remedial requirements with specific compliance standards for each, as reviewed
12    below.
13    IV.      REMEDIAL DEADLINES SET TO DATE
14                   This court has never set a firm deadline by which defendants must complete all
15    remediation in this complex action. Particularly in view of the recent detours occasioned by the
16    Golding proceedings, which exposed the need to ensure the quality and accuracy of defendants’
17    data, and the onset of the COVID-19 pandemic, it would be premature to set an overall deadline.
18    Since 2017, the court has, however, set several deadlines by which certain remedial requirements
19    must be met.
20                   Transfer Timelines to Inpatient Care
21                   On April 19, 2017, the court set a deadline of May 15, 2017 for defendants to
22    achieve compliance with Program Guide requirements for transfer to inpatient care. ECF No.
23    5610. In the April 19, 2017 order, the court specifically required “full and complete” compliance
24    with Program Guide timelines for transfer to inpatient care, while allowing modifications to the
25    Program Guide by way of specific exceptions to the transfer timeline requirements. Id. at 13.
26    The April 19, 2017 order included a provision for enforcement through civil contempt
27    proceedings and, if necessary, monetary sanctions. Id. After approximately six months and the
28    accumulation of over $445,000 in unpaid sanctions defendants achieved substantial compliance
                                                        20
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 21 of 36

 1    with that order by September 2017, and they have remained consistently in compliance, at least
 2    until the onset of the COVID-19 pandemic, when CDCR’s efforts to comply with public health
 3    measures have directly impacted inmate transfers. Also in the April 19, 2017 order, the court
 4    signaled it will, at an appropriate time, “issue an enforcement order requiring 100 percent
 5    compliance with the twenty-four hour timeline for transfers to MHCBs [Mental Health Crisis
 6    Beds], subject to exceptions.” Id. at 11-12. On September 27, 2019, the court approved an
 7    addendum to the Program Guide that specifically identifies exceptions to the MHCB transfer
 8    timeline. ECF No. 6295. The court has not yet issued an enforcement order for compliance with
 9    the MHCB transfer timeline and will revisit the question of the timing of such an order at the first
10    quarterly status conference in 2021, to be set by subsequent order.
11                   Staffing
12                   On October 10, 2017, the court set a one year deadline for defendants to come into
13    compliance with the 2009 Staffing Plan and the court’s June 13, 2002 order requiring a maximum
14    ten percent vacancy rate in mental health staffing. ECF No. 5711. Defendants are nearly two
15    years past the deadline for compliance with the October 10, 2017 order. The court has delayed
16    enforcement of that order in light of the whistleblower report from CDCR Chief Psychiatrist Dr.
17    Michael Golding, which directly implicated staffing compliance, and the proceedings on that
18    report, which culminated in an evidentiary hearing in October 2019 and extensive findings by the
19    court memorialized in the order it filed December 17, 2019. ECF No. 6427. While the court has
20    separately set staffing for resumption of enforcement proceedings in September 2020, ECF No.
21    6794, the record over the past two years gives rise to a strong inference that while the October 10,
22    2017 order focused minds on the woeful shortages in staffing, defendants have not been able to
23    identify meaningful ways of achieving compliance with the remedial staffing requirements, which
24    have been clear for more than a decade.
25                   Suicide Prevention Measures
26                   For over twenty years, the Special Master has had “responsibility for monitoring
27    suicide prevention and policy in California’s prisons.” ECF No. 6212 at 12. His first suicide
28    prevention expert, Dr. Raymond Patterson, resigned after almost fifteen years on the Special
                                                        21
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 22 of 36

 1    Master’s team “‘because of his frustration arising from the defendants’ repeated failure to
 2    implement his recommendations.’” Id. at 13 (quoting Coleman v. Brown, 938 F. Supp. 2d at 971
 3    n.26). Between November 2013 and July 2014, the Special Master’s current suicide prevention
 4    expert, Mr. Lindsey Hayes, “conducted a comprehensive audit ‘of suicide prevention practices
 5    and individual suicide case files in all 34 CDCR institutions.’ ECF No. 5258 at 1.” Id. As
 6    discussed in Section I(B)(1) above, in early 2015 the Special Master filed a report of that audit,
 7    which contained a series of recommendations “aimed at addressing the ongoing problem of a
 8    disproportionately high rate of inmate suicide in California’s prisons. Id. at 2, 5-9. Neither party
 9    objected to the report or its recommendations.” Id. For over five years, defendants have been
10    under court order to adopt and implement the twenty-nine recommendations that remained after
11    Mr. Hayes’ second re-audit. Id. (citing ECF No. 5271).
12                    On July 3, 2019, the court signaled its intention to set a long overdue deadline for
13    compliance with court-ordered suicide prevention measures. ECF No. 6212 at 14. Specifically,
14    “the court anticipates reviewing with defendants at a future status conference the specific steps
15    necessary to enable Mr. Hayes to report no later than after his fifth re-audit that all
16    recommendations have by then been implemented.” Id. The court anticipates this review will
17    take place as soon as practicable after the Special Master files Mr. Hayes’ fourth re-audit report,
18    currently estimated for September 2020. Moreover, while no specific timetable has been set for
19    the fifth re-audit the court now confirms defendants must complete any outstanding work on these
20    recommendations before that auditing round begins. In aid of this order, the Special Master is
21    directed to keep defendants informed of his plans for scheduling the fifth re-audit.
22                    The twenty-nine recommendations must be completely and durably implemented
23    to allow comprehensive assessment of their efficacy in reducing the ongoing number of
24    foreseeable and/or preventable inmate suicides in California’s prison system. Ultimately,
25    defendants will assume full responsibility for quality management of their suicide prevention
26    program as well as the review and reporting requirements currently provided by the Special
27    Master. The time is not yet ripe to determine when defendants should assume those particular
28    responsibilities.
                                                         22
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 23 of 36

 1                   Desert Institutions
 2                   On September 27, 2019, the court approved a policy for expedited transfer of class
 3    members from six desert prison institutions. ECF No. 6296. The policy was implemented on
 4    December 16, 2019. ECF No. 6678 at 1 n.1. In accordance with the agreement of the parties that
 5    led to that stipulation, the Special Master now monitors these institutions using monthly reports
 6    filed by defendants setting out “census and tracking information for [class members] housed in
 7    one of the six desert institutions for the prior calendar month” rather than by onsite visits. See
 8    ECF No. 6678.
 9                    Custody and Mental Health Partnership Plan
10                   On October 8, 2019, the court approved defendants’ court-ordered Update to
11    CDCR’s Custody and Mental Health Partnership Plan (CMHPP), directing its implementation “in
12    accordance with the timelines set forth in the Update,” and requiring certification to the Special
13    Master by April 30, 2020. ECF No. 6314. Defendants timely complied with the April 30, 2020
14    certification required by the October 8, 2019 order. Id. at 2. At the court’s request, the Special
15    Master has provided a copy of defendants’ certification letter to the court. That letter shows that
16    defendants have met five deadlines set in the CMHPP, that several others have been reset due to
17    the COVID-19 pandemic and that defendants have committed to filing monthly reports with the
18    Special Master until the CMHPP is fully implemented.
19                   In light of defendants’ specific commitment to monthly updates and their apparent
20    commitment to resetting specific deadlines as necessary, the court finds no need for additional
21    orders to further progress toward this goal at this time.
22                   Context Remains Key to Overall Systemic Remedy
23                   Taken together, these orders illustrate the care required to set proper compliance
24    standards for all components of the multi-faceted remedy in this case. In a prison system where
25    the size of the mentally ill inmate population is approximately 30,000 inmates, even a 90 percent
26    compliance standard risks leaving thousands of mentally ill inmates without access to one or
27    more components of a constitutionally adequate mental health delivery system or receiving
28    custodial treatment that falls below constitutional minimum requirements. Even if separate
                                                         23
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 24 of 36

 1    components of the remedy can be addressed through focused orders, the remedy remains one that
 2    is systemic, requiring (1) plans for a constitutionally adequate mental health care delivery system
 3    and constitutionally adequate custody practices; (2) adequate implementation of those plans/or
 4    completion of “tasks essential to full implementation of those component parts of their mental
 5    health delivery system,” Coleman v. Brown, 938 F. Supp. 2d at 989; and (3) a showing that the
 6    implemented remedy is durable.
 7    V.     TOWARD FULL REMEDIATION
 8                   The Continuous Quality Improvement Tool (CQIT)
 9                   As discussed above, CQIT is a comprehensive tool, which, once it is finalized and
10    fully implemented, defendants will ultimately use as part of a process to “self-monitor” the key
11    components of the remedy in this action. See Section II(B) supra. In particular, it will be used to
12    monitor compliance with the material provisions of the Program Guide and the Compendium
13                   As discussed above, CQIT includes a list of “key indicators” developed in 2012
14    and 2013 for use in monitoring institutional compliance with the Program Guide. The Program
15    Guide was updated in 2018; as a consequence, the key indicators may require immediate
16    updating.11 As noted, the court has already determined that defendants must report compliance
17    with each indicator from zero to 100 percent; the court ultimately will use the CQIT reports as
18    part of an overall determination of compliance with constitutional standards and durability of the
19    remedy. Consequently, the court must confirm the percentage of compliance with each key
20    indicator that must be achieved to meet constitutional requirements.12 In the briefs required by
21
             11
22              The “key indicators” in CQIT are likely equivalent to the material provisions of the
      Program Guide and the Compendium that may not be modified without court approval. See ECF
23    No. 6806. In their briefing provided for by this order, the parties shall address whether the CQIT
      tool, once finalized, should be subject to annual updates when the Program Guide and the
24    Compendium are updated.
25           12
                 Ultimately the entire continuous quality improvement process must be fully
26    implemented and durably used for some remaining period of court supervision. Full deployment
      and durable use of CQIT cannot be completed before full remediation of the accuracy and
27    reliability of defendants’ data reporting is finished. That process is underway; currently, the
      Special Master’s newly hired data expert is obtaining and evaluating relevant data to assist in
28    guiding the necessary corrective action. Therefore, it is premature to set a deadline for full
                                                          24
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 25 of 36

 1    this order, the parties shall address why the court should not require the following as interim steps
 2    toward full and durable implementation of the Program Guide:
 3                    First, allow a period of six months for defendants, under the supervision of the
 4                       Special Master who may seek input from plaintiffs as appropriate, to update
 5                       the key indicators in CQIT to reflect any changes required by the 2018 Update
 6                       to the Program Guide;
 7                    Second, confirm that the updated list of key indicators in CQIT that pertain to
 8                       Program Guide requirements may properly be considered a comprehensive list
 9                       of the material provisions of the Program Guide, that, taken as a whole and met
10                       at the requisite degree of compliance, signal constitutionally adequate
11                       compliance with the Program Guide; and
12                    Third, confirm that a 90 percent compliance rate for each key indicator for
13                       which the court has not previously expressly established a different compliance
14                       requirement will indicate, as to that key indicator, the constitutional minimum
15                       has been met.
16                   In directing this briefing, the court reminds all parties that a substantial amount of
17    time and effort has gone into development of all of the remedies in this action, including the all-
18    important CQIT and, more generally, the entire continuous quality improvement process. The
19    Special Master has provided extensive guidance in his many monitoring and other reports. The
20    parties are responsible for understanding the complete history of and record in this action. The
21    direction contained in this order is neither an invitation nor an opportunity to reinvent the wheel,
22    including through revisiting the set of key indicators agreed to in 2012 and 2013, except as
23    minimally necessary to bring them current with the 2018 Update to the Program Guide; nor is it
24    an invitation to depart from the law of the case. Rather, the court’s present order provides
25

26

27    implementation and durability of the continuous quality improvement process or by extension the
      Program Guide overall at this time.
28
                                                        25
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 26 of 36

 1    direction to complete a necessary task, the seeds of which are firmly embedded in the work that
 2    began nearly a quarter of a century ago.
 3                   As a comprehensive tool for monitoring the key remedies in this case, CQIT is
 4    also appropriate for use in measuring institutional compliance with the court-approved custody
 5    remedies. In the briefs required by this order, the parties shall also address why the court should
 6    not require the following as interim steps toward full and durable implementation of the
 7    Compendium:
 8                    First, allow a period of six months for defendants, under the supervision of the
 9                       Special Master who may seek input from plaintiffs as appropriate, to identify
10                       key indicators for CQIT to reflect the material provisions of the Compendium;
11                    Second, confirm that the updated list of key indicators in CQIT that pertain to
12                       the Compendium may properly be considered a comprehensive list of the
13                       material provisions of the Compendium, that, taken as a whole and met at the
14                       requisite degree of compliance, signal constitutionally adequate compliance
15                       with the Compendium; and
16                    Third, confirm that a 90 percent compliance rate for each key indicator, for
17                       which the court has not previously expressly established a different compliance
18                       requirement will indicate, as to that key indicator, the constitutional minimum
19                       has been met.
20                   The Seven General Goals
21                   As discussed above, the seven general goals are significant projects in aid of full
22    implementation of the two primary remedial plans in this action, the Program Guide and the
23    Compendium. Two of the goals, staffing and transfer to inpatient care, are already the subject of
24    the court’s enforcement orders and deadlines have been set for completion of two others, suicide
25    prevention and custody collaboration. The status of the remaining three is addressed below.
26

27

28
                                                        26
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 27 of 36

 1                           Review of and compliance with all elements of defendants’ Administrative
                             Segregation Unit Enhanced Outpatient Program Treatment Improvement
 2                           Plan, including the conduct of a review every 30 days of all EOP inmates
 3                           housed in ASU hubs for over 90 days.

 4                   The parties should address why the compliance rate for this goal should not be
 5    confirmed at 90 percent, consistent with the court’s August 30, 2012 order. Further deadlines
 6    must await completion of data and quality assurance remediation. The court anticipates
 7    discussing the schedule for completion of this remediation at the final quarterly status conference
 8    of this year, which the court now sets for Friday, December 18, 2020, at 10:00 a.m.
 9
                             Complete the construction of mental health treatment space and beds for
10                           inmates at varying levels of care
11                   The Program Guide sets out four distinct levels of mental health care provided in

12    CDCR’s mental health services delivery system. See ECF No. 5864-1 at 9-11. The three higher

13    levels of care, Enhanced Outpatient Program (EOP), MHCB and inpatient care, have for more

14    than a decade been the subject of focused planning and construction efforts. See, e.g.,

15    Defendants’ Court-Ordered Detailed Long-Range Bed Plan, ECF No. 3724-1. Defendants use

16    mental health population projection reports prepared twice a year to forecast future need for

17    necessary mental health treatment space and beds. See, e.g., July 9, 2009 Order, ECF No. 3629

18    (requiring defendants to renew contract with mental health program population consultant).

19                   In July 2019, the court identified a key remedial task remaining in this action as

20    completion of “a sufficient number of licensed MHCBs so that defendants can take [all]

21    remaining temporary MHCBs offline and accomplish the required timely transfers to regional

22    MHCBs” operating, as required, in licensed facilities. ECF No. 6212 at 11. As the court has

23    indicated to the parties, it anticipates issuing an order shortly requiring defendants to conduct an

24    unmet bed need study, under the guidance and supervision of the Special Master, as an essential

25    component of determining whether defendants have a sufficient number of inpatient hospital beds

26    and MHCBs. This unmet bed need study will also be an essential first step in assessing the

27    durability of defendants’ bed planning process.

28    /////
                                                        27
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 28 of 36

 1                            Refine and implement MHTS.net to its fullest extent and benefit.
 2                    The Mental Health Tracking System (MHTS.net) was the name previously given
 3    to defendants’ electronic mental health information tracking system; it has been replaced by the
 4    Electronic Health Records System (EHRS). See ECF No. 5864-1 at 575-79 (March 26, 2018
 5    Memorandum updating all Program Guide references to MHTS.net to refer to EHRS). Going
 6    forward, all discussion of this goal shall refer to progress on refinement and implementation of
 7    EHRS. As noted above, proceedings on the Golding Report called into question the accuracy and
 8    reliability of defendants’ data management and quality assurance programs. Although work is
 9    ongoing, defendants’ completion of this goal must await complete remediation of those data
10    management and quality assurance issues. The court also will review the status of this goal at the
11    last quarterly status conference for this year, on the date set in this order.
12    VI.     CONCLUSION
13                    In this order, the court reviews and confirms the remedial framework for this
14    action and the road map to the end of federal court oversight. It identifies and confirms those
15    areas in which compliance standards have been set and, in some instances, enforcement ordered.
16    It identifies CQIT’s “key indicators” as the functional equivalent of “benchmarks” that, as used in
17    this order, signify the material provisions of the Program Guide and the Compendium that must
18    be durably implemented at a degree of compliance the court will confirm in a subsequent order.
19    It invites narrow briefing on whether additional remedial measures are ripe for establishment of
20    compliance standards or deadlines for completion.
21                    The Eighth Amendment violation here is undeniably “complex and intractable.”
22    And “‘many of the problems giving rise to this suit and ongoing efforts at remediation arise from
23    the inevitable tensions created by the distinct needs of custody supervision and the distinct need
24    for mental health care.’” Coleman v. Newsom, 424 F. Supp. 3d 925, 958 (E.D. Cal. 2019)
25    (quoting Coleman v. Brown, 28 F. Supp. 3d at 1073 n.5). In moving toward full and durable
26    implementation of and compliance with the remedies in this action it is important to bear in mind
27    that the Eighth Amendment remedies in this case have been developed in the context of
28    California’s prison system. For most of the remedial phase of this action, at least, California’s
                                                          28
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 29 of 36

 1    prisons have been overcrowded and the number of seriously mentally ill inmates has climbed.
 2    While the overall prison population has declined,13 seriously mentally ill inmates continue to
 3    comprise approximately thirty-one percent of the total prison population,14 and serious questions
 4    remain about whether the number of seriously mentally ill inmates exceeds the resources the
 5    prison system can bring to the daunting task of providing adequate mental health care in a prison
 6    context.
 7                   Because of the significant ongoing implementation tasks that remain, the court is
 8    not in a position to consider how long a fully implemented remedy must be sustained for the court
 9    to find the remedy, once achieved, is durable. Such a determination must await a future date,
10    once all the trend lines demonstrate compliance is reliably taking hold.
11                   Finally, the court emphasizes this order merely reviews what the court has
12    previously decided, providing a compilation and synthesis in order to avoid the need for revisiting
13    the contours of the established and comprehensive remedy in this case. This review demonstrates
14    there are relatively few remaining areas where the remedial requirements may need clarifying,
15    following the parties’ input. Even as the court elicits that input, it is implementation of the
16    remedy that must remain defendants’ primary focus.
17                   In accordance with the above, IT IS HEREBY ORDERED that:
18                            The parties shall file the briefs directed by this order within sixty days; and
19                           The fourth quarterly status conference for 2020 is set for videoconference
20                           on Friday, December 18, 2020 at 10:00 a.m.
21    DATED: September 2, 2020.
22

23

24
             13
25             In the wake of the COVID-19 pandemic, defendants voluntarily undertook additional
      measures to reduce the general prison population. It is unclear whether the population reductions
26    caused by these additional measures will be permanent.
             14
27             As of Tuesday, September 1, 2020, defendants reported to the Special Master a total of
      30,490 inmates in the MSHDS.
28
                                                         29
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 30 of 36

 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                ATTACHMENT A
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            30
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 31 of 36

 1                     ORIGINAL LIST OF SUICIDE PREVENTION MEASURES
 2                           ORDERED BY COURT ON FEBRUARY 3, 2015
 3

 4    I. Suicide Prevention Training
 5               (1) Expand the length and content of the pre-service “Crisis Intervention and Suicide
 6               Prevention” training workshop to include topics as described above [i.e. including (1)
 7               self-injurious v. suicidal behavior and dealing effectively with inmates perceived to be
 8               manipulative; (2) identifying inmates at risk for suicide despite their denials of risk;
 9               (3) updated research on CDCR suicides; (4) identified problem areas and corrective
10               actions from previous CDCR Suicide Reports; and (5) results of any recent Coleman
11               and/or SPRFIT audits of suicide prevention practices.]
12               (2) Expand the length and content of the annual “Crisis Intervention and Suicide
13               Prevention” training workshop to include the topics described above;
14               (3) Ensure that all custody and health care staff receive both pre-service and annual
15               suicide prevention training, and
16               (4) Ensure that all pre-service and annual suicide prevention training is conducted by
17               qualified mental health personnel.
18    II. Initial Health Screening and Receiving and Release Unit Environment
19               (5) The Initial Health Screening form (CDCR Form 7277) should be revised to omit
20               compound questions and include separate direct questions, such as “Have you ever
21               attempted to commit suicide?” and “Are you currently thinking of hurting yourself?”;
22               (6) Intake screening should be conducted only in the nurse’s office within a reception
23               and receiving (R&R) unit;
24               (7) The nurse’s office should be of sufficient size to conduct adequate intake
25               screening, and the door to the office (which should contain a large viewing window)
26               should remain closed during the screening process; and
27               (8) Nurse and officer safety should remain the top priority during the intake screening
28               process. If an inmate’s security classification or unknown security status creates a
                                                        31
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 32 of 36

 1               safety concern, the screening should be conducted in the least restrictive setting that
 2               ensures both staff safety and inmate confidentiality
 3    III. Suicide Risk Evaluations (SREs)
 4               (9) CDCR should revise its SRE Mentoring Program to
 5                           eliminate its “graduation” component after completion of two adequate
 6                            assessments,
 7                           conduct ongoing mentoring throughout the year, and
 8                           audit clinicians’ SREs on a regularly scheduled basis.
 9               (10) Each facility’s SPRFIT should audit the quality of completed SREs on a monthly
10               basis.
11    IV. 30-Minute Welfare Checks in Administrative Segregation, Security Housing Units (SHUs),
12    and Condemned Units
13               (11) Continued implementation and monitoring of the May 9, 2014 directive,
14               including implementation at Facilities C and D at Pelican Bay State Prison and at the
15               California Health Care Facility (Phase 3, per the directive).
16    V. Use of Suicide-Resistant Cells for Newly Admitted Inmates in Administrative Segregation
17    Units
18               (12) CDCR should ensure that there are a sufficient number of suicide-resistant
19               retrofitted cells to house newly admitted inmates (i.e., those within their first 72 hours
20               of their housing in the unit) and inmates of special concern or heightened risk of
21               suicide (e.g., inmates recently released from suicide observation status).
22               (13) CDCR should enforce its existing policy of housing only newly admitted inmates
23               in retrofitted cells, and immediately re-house inmates remaining in the retrofitted cells
24               beyond their first 72 hours.
25               (14) Any inmate discharged from suicide observation status and arriving in
26               administrative segregation from either a Mental Health Crisis Bed or alternative
27               housing should be initially housed in a suicide-resistant, retrofitted cell until such time
28               as recommended by the mental health clinician as part of an individual treatment plan.
                                                        32
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 33 of 36

 1               (15) Newly admitted administrative segregation inmates should not be considered
 2               protected from suicide risk by being double-celled. They should be placed in suicide-
 3               resistant, retrofitted cells.
 4               (16) Based on current data indicating that risk of suicide in administrative segregation
 5               extends well beyond the first 72 hours there, CDCR, under the guidance of the Special
 6               Master, should study and determine a more appropriate and effective minimum length
 7               of stay in suicide-resistant retrofitted cells for newly admitted inmates.
 8    VI. Treatment Planning for Suicidal Inmates
 9               (17) CDCR should adopt the recommendations made in connection with SREs, set
10               forth above, which will also improve treatment planning contained in the SREs section
11               above; and
12               (18) CDCR should develop a specific timetable for the training of all of its mental
13               health clinicians on treatment planning for the suicidal inmate, using its PowerPoint
14               presentation, “Safety/Treatment Planning for Suicide Risk Assessment,” described
15               above.
16    VII. Perception of Suicidal Inmates as Manipulative
17               (19) The perception that all inmates who threaten suicide are manipulative persists
18               among the treatment teams as a misguided mindset that should be repeatedly
19               addressed at different levels including pre-service and annual suicide prevention
20               trainings, the SRE Training and Mentoring Program, and the newly created SRE
21               treatment planning webinar.
22    VIII. Psych Tech Practices
23               (20) CDCR should develop a corrective action plan (CAP) to ensure that supervising
24               nursing staff regularly audits psych tech practices during daily rounds of mental health
25               caseload inmates in administrative segregation and during weekly and bi-weekly
26               rounds in the SHUs.
27

28
                                                        33
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 34 of 36

 1    IX. Use of “Psychiatric Observation” and “Crisis Evaluation” Statuses for Suicidal Inmates
 2               (21) CDCR should enforce its Program Guide requirements authorizing only the two
 3               levels of observation which may be provided for suicidal inmates: (1) observation at
 4               staggered intervals not exceeding every 15 minutes for inmates on Suicide Precaution,
 5               and (2) continuous observation for inmates on Suicide Watch.
 6               (22) CDCR, under the guidance of the Special Master, should examine the use of
 7               “psychiatric observation” status or other similarly-named practices for use in MHCBs
 8               and alternative housing cells for non-suicidal inmates and clarify when it may be used,
 9               via a directive or policy and procedure.
10    X. Use of “Alternative Housing Cells” and Outpatient Housing Units (OHUs) for Suicidal
11    Inmates
12               (23) The CDCR “Alternative Housing Cell Prioritization” memorandum dated
13               December 12, 2012 should be revised to require that all cells utilized for alternative
14               housing must be suicide-resistant.
15               (24) Until all alternative housing cells are suicide-resistant, any inmate housed in an
16               alternative housing cell that is not suicide-resistant should be observed on a
17               continuous basis until transferred to an MHCB.
18               (25) Any inmate housed in an alternative housing cell that is suicide-resistant should
19               be observed at staggered intervals not to exceed every 15 minutes (Suicide
20               Precaution), or be on continuous observation (Suicide Watch), depending on the level
21               of the inmate’s suicide risk.
22               (26) Any inmate housed in an OHU for more than 24 hours should be provided with a
23               suicide-resistant bed.
24    XI. Outpatient Housing Unit/Mental Health Crisis Bed Discharge and Efficacy of Five-Day
25    Clinical Follow-Up and 60-Minute Custody Welfare Checks
26               (27) The “Interdisciplinary Progress Note – 5-Day Follow-Up” form that contains five
27               days of notes on a single page should be replaced by a form similar to the
28
                                                       34
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 35 of 36

 1              “Interdisciplinary Progress Note” utilized at the California Training Facility (CTF)
 2              that allows clinicians to use a separate sheet for each day of follow-up.
 3              (28) All inmates discharged from an MHCB or alternative housing, where they had
 4              been housed due to suicidal behavior, should be observed at 30-minute intervals by
 5              custody staff, regardless of the housing units to which they are transferred.
 6              (29) The length of time an inmate is observed at 30-minute intervals following MHCB
 7              or alternative housing discharge should be determined on a case-by-case basis by the
 8              mental health clinician and clinically justified in the inmate’s treatment plan. No other
 9              frequency of observation should be authorized.
10              (30) All inmates discharged from an MHCB or alternative housing and immediately
11              re-housed in an administrative segregation unit should only be placed in a suicide-
12              resistant, retrofitted cell for a period to be determined on a case-by-case basis by the
13              mental health clinician and clinically justified in the inmate’s treatment plan.
14              (31) Five-day follow-up assessments and 30-minute checks by custody staff should
15              never be utilized as an alternative to MHCB or alternative housing for an inmate
16              expressing suicidal ideation and/or engaging in self-injurious behavior.
17    XII. Local Suicide Prevention and Response Focused Improvement Teams
18              (32) CDCR, under the guidance of the Special Master, should re-examine and revise
19              its local SPRFIT model to make the local SPRFITs a more effective quality
20              assurance/improvement tool.
21    XIII. Corrective Actions to Address Additional Miscellaneous Issues
22              (33) CDCR, under the guidance of the Special Master within the Suicide Prevention
23              Management Workgroup, should examine and consider taking corrective actions to
24              address the problems identified in the attached Report in the following areas:
25                         Forms for Documentation of Observation
26                         Non-Suicide-Resistant Mental Health Crisis Beds
27                         Privileges for Inmates in Mental Health Crisis Beds
28                         Informal Recommendations Within CDCR Suicide Reports
                                                       35
     Case 2:90-cv-00520-KJM-DB Document 6846 Filed 09/03/20 Page 36 of 36

 1                      Frosted Exterior Cell Windows and Sensory Deprivation
 2                      High Refusal Rates for New Admit Screens in Administrative Segregation
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 36
